Name: Council Regulation (EEC) No 3667/83 of 19 December 1983 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 366/ 16 Official Journal of the European Communities 28 . 12 . 83 COUNCIL REGULATION (EEC) No 3667/83 of 19 December 1983 relating to the continuing of the import of New Zealand butter into the United Kingdom on special terms THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the 1972 Act of Accession , and in particular Article 5 (2) of Protocol 18 thereto , Having regard to the proposal from the Commission , Whereas Protocol 18 and, subsequently, Regulation (EEC) No 1 655/76 ('), as last amended by Regulation (EEC) No 482/ 81 (2 ), as well as Regulation (EEC) No 858/81 ('), as last amended by Regulation (EEC) No 121 2/83 (4), have authorized the United Kingdom to import certain quantities of New Zealand butter on special terms until 31 December 1983 ; Whereas the Council has not been able to agree on new import arrangements for New Zealand butter in good time ; Whereas, however, in order to prevent an interruption of the imports of New Zealand butter, a temporary authorization should be granted covering a period of two months , without prejudicing a definitive decision ; Whereas a special levy, which will normally remain unchanged as long as the intervention price level for butter of Community origin is not altered , constitutes the most appropriate method of protecting the market price level of Community butter and of enabling New Zealand to plan its exports to the United Kingdom ; Whereas the level of the special levy should take into account the aid granted in the United Kingdom to Community butter ; whereas past experience has shown that when the level of aid has been changed between the moment of importation of New Zealand butter and final sale , distortion in relation to Commu ­ nity butter has arisen ; whereas this problem can be overcome by payment of the aid for New Zealand butter at time of packing, as is the case for Commu ­ nity butter, rather than at point of importation ; whereas this also allows New Zealand butter not benefiting from the aid to be sold for industrial purposes , HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom shall be authorized to import certain quantities of butter from New Zealand under the terms of this Regulation . Article 2 1 . These arrangements shall apply during the period 1 January to 29 February 1984 . The quantity which may be imported shall be 13 833 tonnes . 2 . The Council , acting by a qualified majority on a proposal from the Commission , may temporarily reduce the quantity specified in paragraph 1 , in order to prevent serious disturbances on the United Kingdom butter market , in particular should there be a substantial drop in the direct consumption of butter . 3 . Before 1 March 1984 the Council shall , on a proposal from the Commission , review the functioning of these arrangements with a view to a decision on arrangements for the import of New Zealand butter after 29 February 1984 . Article 3 1 . The special levy applicable to New Zealand butter imported under this Regulation shall be 87,28 ECU per 100 kilograms . 2 . The Council , acting by a qualified majority on a proposal from the Commission , shall adjust the rate of the special levy in line with modifications in the level of the Community intervention price for butter . Article 4 1 . By way of derogation from Article 3 (3) of Regu ­ lation (EEC) No 1 269/79 (5), as last amended by Regu ­ lation (EEC) No 1208 /83 f), Community financing of the aids provided for by that Regulation shall also be provided for New Zealand butter, sold on the United Kingdom market , which has been imported after 31 December 1983 under this Regulation . (&gt;) OJ No L 185 , 9 . 7 . 1976 , p. 1 . I 1 ) OJ No L 52. 27 . 2 . 1981 , p. 2 . ( ( ) O ] No L 90 , 4 . 4 . 1981 , p. 18 . (4) OJ No L 132. 21 . 5 . 1983 , p. 11 O OJ No L 161 , 29 . 6 . 1979 , p. 8 . 6 0 | No L 132, 21 . 5 . 1983 , p. 5 . 28 . 12 . 83 Official Journal of the European Communities No L 366/ 17 subject of intra-Community trade or of re-exportation to third countries . Article 7 Imports of New Zealand butter shall be subject to the provisions adopted under Regulation (EEC) No 974/71 (2), as last amended by Regulation (EEC) No 3439/82 (3), with regard to the fluctuations of the currencies of certain Member States . Article 8 The United Kingdom shall communicate all informa ­ tion necessary for the application of this Regulation to the Commission , which shall inform the other Member States thereof. 2 . The United Kingdom shall take the measures necessary to ensure that New Zealand butter, imported before 1 January 1984 under Regulation (EEC) No 858 / 81 , is not used for processing but only for direct consumption within the meaning of Article 1 (a) of Regulation (EEC) No 1269/79 on the territory of the United Kingdom and to require payment of an amount equal to the aid granted under Regulation (EEC) No 1269/79 in the event of unauthorized use . The amounts thus collected shall be considered as a levy within the meaning of the first subparagraph of Article 2 (a) of Council Decision 70/243/ECSC, EEC, Euratom of 21 April 1970 on the replacement of financial contributions from Member States by the Communities' own resources ('). Article 5 Entry under the special import arrangements shall be conditional upon the presentation of a certificate showing that the butter concerned :  is of New Zealand origin ,  is at least six weeks old,  has a fat content by weight of at least 80 % but less than 82 % , and  has been manufactured directly from milk or milk cream . Article 6 The butter imported into the United Kingdom in accordance with this Regulation may not become the Article 9 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure provided for in Article 30 of Regulation (EEC) No 804/68 (4), as last amended by Regulation (EEC) No 1600/83 (5). Article 10 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1983 . For the Council The President G. VARFIS (2) OJ No L 106, 12 . 5 . 1971 , p. 1 . (J ) OJ No L 362, 23 , 12 . 1982, p. 4 . (4) OJ No L 148 , 28 . 6 . 1968 , p. 13 . O OJ No L 163 , 22 . 6 . 1983 , p. 56 .(') OJ No L 94, 28 . 4 . 1970 , p. 19 .